Title: To George Washington from Anthony Wayne, 6 April 1789
From: Wayne, Anthony
To: Washington, George



Sir
Richmond State of Georgia 6th April 1789

Accept of my warmest & sincerest congratulations, upon your appointment to the Presidency of the United States of America! & altho’ it cannot add to the Illustrious Character, you have so justly merited & established through the World, yet it reflects additional honor upon the Western Empire—by a display of her Wisdom—prudence & Gratitude, in the choice she

has made of her greatest soldier—ablest statesman—& truest friend, to preside over her!
The task she has assigned you is ardious—but you are equal to it—the unbounded confidence placed in you, by every class of Citizens (which no other man cou’d expect or hope for) will contribute to render it less difficult—in fact—it is a Crisis that requires a Washington! I am therefore tempted to take the liberty, as an individual, sincerely devoted to you, & to my Country, to pray you to accept of the trust now committed to your charge! & at the same time to offer my ready & best services, shou’d they be at any time wanted, either in the Civil or Military line, in any quarter of America.
have the goodness to pardon this freedom as it flows from the heart of a sincere friend & also permit me to introduce Brigr Genl James Jackson (a representative from the State of Georgia) who I know to be a valuable Citizen—a good Soldier, & an honest man.
I hope to have the honor of paying my respects to you at the seat of Government in the course of the ensuing summer Interim I am with every sentiment of regard & Esteem Your Excellency’s most Obt & very Hume Sert

Anty Wayne

